Citation Nr: 1424474	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-30 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In December 2012 the Board remanded the case for additional development.  

In an April 2013 statement, the Veteran expressed a belief that a higher rating is warranted for his service-connected pes planus.  As he did not appeal the Board's December 2012 decision to the United States Court of Appeals for Veterans Claims, it is unclear whether he is submitting an increased rating claim.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's service-connected pes planus does not preclude him from securing and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied by a letter sent to the Veteran in February 2013, pursuant to the December 2012 Board remand, that informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's STRs, identified private treatment records, VA treatment records, and lay statements have been obtained.

Pursuant to the December 2012 remand directives, the Veteran was afforded a VA examination and opinion in February 2013 addressing whether his service-connected pes planus renders him unable to secure or follow a substantially gainful occupation.  The Board finds that the RO substantially complied with the remand orders and no further action is necessary in this regard.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Here, service connection is in effect only for pes planus, rated 30 percent disabling.  Therefore the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met.

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a total disability evaluation may still be assigned on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, exceptional cases may be submitted to the Director of Compensation and Pension Service for extraschedular consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  

The RO did not refer this particular case for extra-schedular consideration. Nor does the Board find that such referral is warranted.

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000). 

The evidence shows that the Veteran is unable to do any work that requires standing or walking.  The Veteran reported this in multiple lay statements, and both the February 2013 VA examiner and private physician at Moore Orthopaedics agree.

However, the VA examiner also opined that the Veteran is able to work at a desk job.  This is consistent with a private treatment record from Moore Orthopaedics dated March 2013 that states, "[H]e is appropriate more for sedentary type duties...  Probably a desk type employment would be most realistic for him."  

The VA examiner notes that the Veteran was employed at a desk job for 30 years, which is consistent with the evidence of record, including an August 2010 VA examination in which the Veteran reported that "[h]e has not worked in the past 13 years.  He worked at a government job which was a desk job, and he states he does not have that job now because of government cutbacks and he was told to stay off his feet as much as possible; therefore, he does not seek employment where he has to stand."  The Veteran has not actually contended that he is unable to perform sedentary work.

The Veteran's work experience and the medical evidence of record indicate that he is able to perform sedentary work.  Thus, the preponderance of the evidence does not show that he is unable to secure and follow a substantially gainful occupation solely by reason of his service-connected pes planus.  Thus, the Board does not find that referral for extraschedular consideration is warranted.  38 C.F.R. § 4.16(b).

As the Veteran fails to meet the criteria for a TDIU under either 38 C.F.R. § 4.16(a) or §4.16(b), the Board finds that the preponderance of the evidence is against a finding that Veteran's service-connected disability precludes him from securing and maintaining substantially gainful employment.  Thus, entitlement to a TDIU must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


